Case 1:20-cv-01630-JEB Document 30-12 Filed 07/14/20 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

WHITMAN-WALKER CLINIC, Inc. et.
al.

(Plaintiffs)
V. 1:20-cv-01630-JEB

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES et. al.
(Defendants)

DECLARATION OF REVERAND JOAN GRACE HARLEY

I, Joan Grace Harley, declare under the penalty of perjury, pursuant to 28 USC sec. 1746 as
follows:

1. lam over 18. lama65

2.1 am African American. I was transgender for 18 years. I have left that behind and am now a
Reverend, having converted to a new sex-based self-asserted identity narrative.

3. My Grandad was a pastor.

4. When I was three I moved from Washington D.C. to South Carolina.

5. 1 grew up admiring women. My father really wanted iv have a son. And this was made known
in our family. I felt like to win my father’s affection and approval, I would try to be the son he

did never had. I was a tomboy. I would feed the pigs and work on trucks. Things like that.
é
Case 1:20-cv-01630-JEB Document 30-12 Filed 07/14/20 Page 2 of 6

6. Growing up, I always felt different. I had an older sister who was girlie. The rest of my family
was light skinned and I was dark skinned. Back then, it mattered. So I just did not feel like I fit
in anywhere. I suffered from feelings of rejection that I internalized. I felt inferior.

7. My father promised by my mother that our family would move up North where her family
was. But he never made good on that promise, and he remained in the South. My mother decided
to move back to Washington where her family was located. They remained married, and J would
travel back and forth to be with both. I lacked a feeling of permanency.

8. From around age 13, I became sexualized. I had a boyfriend but was not really attracted to

men at the time. I had two children and became a single mom early on.

9. I then started working as a nurse, security guard, and then working in film.

10. One night, ABC News decided to put on a nightly series about alternative lifestyles in the
D.C. area called the 1,2,3,4,5. I decided to watch every night. Each night the topic was on
homosexuality. I did not know any homosexuals. But something inside me clicked, and I decided
that because I felt different I must be a homosexual in light of the truth claims floated by the
programming. The program was preaching the idea that a man could be trapped in a woman’s
body. I accepted that assumption on faith and decided it must be true for me. Basically, the ABC
news program was nothing short of a televangelist proselytizing the homosexual orthodoxy that
flows from the church of postmodern, western, expressive individualism, and moral relativism. If
I did not watch that News program, I might never have become transgender.

10. After watching the program, I went into my closet and picked out the most masculine thing I
could find. I started dressing like a man. I went to my first gay bar like I owned the place. My

odyssey began. I went from Joan the woman to Joe the man,
Case 1:20-cv-01630-JEB Document 30-12 Filed 07/14/20 Page 3 of 6

11. As a transgender, I looked like Michael Jackson. I wasn’t overly masculine or feminine.

12. I married a woman in 1978. We divorced, and my former wife became a Christian and return
to me and implored me to leave the gay lifestyle and become a Christian. I was appalled by her
suggestion and could not believe she would make it. I could not believe that my former wife
would try to convince me that ] was not really a man trapped inside a woman’s body like the
LGBTQ community preached.

13. In 1992, I was living with a woman, but I started to feel like I had bought into a false lie. I
started to feel that I should get out of the unfulfilling transgender lifestyle. I was crying and
suffering because I felt like I was in a trap of my own making. I felt cheated and lied to. I was
sexually dead. I broke up with my girlfriend on August 19, 1992, Bill Clinton’s birthday. In
September of 1992, I developed strong feelings for men. My countenance begin to physically
change as I started to try to get closer to the God of the Bible and shape my life according to his
will. My heart changed. There is no question that sexuality is not based on immutability and that
sexuality is fluid.

14. Since August 19, 1992, I haven’t had a dream or any desire for women. I felt like I wasted 18
years of my life on the false promises floated out of the transgender and LGBT church. For the
past 25 years, I have had no desire to be with a woman. I feel regret about my years spent as a
transgender but I am glad to know that I am redeemed and in relationship with a perfect
Heavenly father who accepts me as I am designed.

15. Just before leaving the transgender lifestyle behind I had a dream where Jesus told me that I

would be an ambassador for him someday. In 1997, I decided to become a Reverend.
Case 1:20-cv-01630-JEB Document 30-12 Filed 07/14/20 Page 4 of 6

16. Since leaving the transgender and LGBT community, I have been outspoken and vocal about
the dehumanizing and destructive truth claims promoted by the LGBTQ community. I can attest
that homosexuality is absolutely a religion. It is a series of unproven faith based assumptions and
naked assertions that are implicitly religious. The Government must treat the LGBTQ and
transgender truth claims are religious suppositions.

17. Having been an LGBTQ insider for 18 years, I can attest that the LGBTQ church seeks to use
government to enshrine its orthodoxy so that its congregational members will feel less ashamed
and inadequate about their life style that goes against the way we are and the way things are.

18. After leaving the church of LGBTQ and converting to a new identity narrative, I have been
very outspoken about the lies promoted by that faith. Consequently, I] have been subjected to
insult, threats, bullying, and persecution and the fear that it will continue. I’ll go on a radio show
and subsequently worry that someone will come and shoot up my house or mess with my car.

My existence to the gay and transgender community constitutes a strong threat because it
exposes the lies at the heart of their religion. But like the Constitution and its master narrative of
the New Testament Gospel, I am an ambassador of the truth, and I must tell the truth because
the truth sets people free, and I deeply love people as the God of the Bible first loved me. I have
been redeemed, and J want others who are in the gay lifestyle to know that they can be redeemed
as well.

19. My story - alone - proves that homosexuality and transgenderism is not based on
immutability whatsoever. Sexual orientation is not a suspect class for purposes of the equal
protection and substantive due process clause of the 14th amendment. And allow me to say with

convincing clarity as an African American female that I am appalled that the government of
Case 1:20-cv-01630-JEB Document 30-12 Filed 07/14/20 Page 5 of 6

these United States would allow the LGBTQ falsely equate the fake gay civil rights movement to
the legitimate raced based civil rights movement of the 1960s lead by Dr. King. I can attest that
to falsely equate gay rights based on sexual orientation to race rights based on something as
inconsequential as skin tone is an act of fraud and racial animus that manages to be both sexually
and racially exploitative.

20. Once I went to an LGBTQ even to speak out about leaving the lifestyle and LGBTQ religion
behind, a police officer used unauthorized physical force to remove me from that event. It was
traumatic. I was exercising my free speech rights and telling my story. The government’s
impressible legal recognition of gay marriage has made not just homosexuals but anyone who is
pro-gay feel entitled to oppress, marginalize, intimidate, and bully anyone who dares believes
that homosexuality is immoral, obscene, and subversive to human flourishing - which it
categorically is. The government’s invalid legal recognition of homosexual orthodoxy has closed
minds and ended debates, while posing a threat to all ex gays and persons of religious conviction.
The reason why moral relativist are so determined to stifle those of us who are on the side of the
truth is because they have based their entire identity on the idea that truth is merely a man made
convention, when people like myself prove that it is not. They want to remain and promote the
darkness. Persons of religious convictions are naturally in a position of danger if the government
is telling moral relativist that their ideology is beyond dispute - when my testimony and personal
experiences demonstrate insurmountably that homosexuality and transgenderism is not based on
immutability whatsoever and that any prior court that stated otherwise is lying to the American

public.
Case 1:20-cv-01630-JEB Document 30-12 Filed 07/14/20 Page 6 of 6

21. As a former insider on the gay and transgender community, I am very concerned about
children. The fact that the government has legitimized homosexual religious orthodoxy and
dogma, those who are pro-gay feel entitled to recruit and convert minors to the homosexual
lifestyle - sexualizing them at an early age. The government’s endorsement of gay marriage
promotes obscenity, erodes community standards of decency, normalizes false permission giving
beliefs about sex, and interferes with consent. The government’s wrongful recognition of

homosexual doctrine is subjecting minors to sexual exploitation.

Pee Lien. Lp Coe

Joan Grace Harley
